--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




















FIRSTENERGY CORP.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
















































Effective September 29, 1985


Amended and Restated as of January 1, 2005




--------------------------------------------------------------------------------





TABLE OF CONTENTS





       
Page
     
ARTICLE 1 – PURPOSE
 
1
         
ARTICLE 2 – ELIGIBILITY AND PARTICIPATION
1
 
2.1
Eligibility
 
1
 
2.2
Participation
 
2
 
2.3
Designation of Participating Companies
2
 
2.4
Withdrawal From Plan of Participating Employer
2
 
2.5
Delegation of Authority
 
2
         
ARTICLE 3 – TYPE AND LEVEL OF BENEFITS
2
 
3.1
Supplemental Benefit After Separation From Service
2
 
3.2
Separation From Service
 
3
 
3.3
Affiliate
 
3
 
3.4
Month of Service; Year of Service
3
 
3.5
Eligible Spouse
3
 
3.6
Conditions of Benefits
 
3
 
3.7
Forfeiture of Benefits
 
7
 
3.8
Change in Control
 
8
 
3.9
Commencement of Payments
 
8
         
ARTICLE 4 – UNFUNDED PLAN
 
9
 
4.1
Unfunded Plan
 
9
 
4.2
Nontransferability
 
9
         
ARTICLE 5 – ADMINISTRATION
9
 
5.1
Committee; Duties
 
9
 
5.2
Agents
 
10
 
5.3
Indemnity of Committees
 
10
         
ARTICLE 6 – CLAIMS PROCEDURE
11
 
6.1
Claim
 
11
 
6.2
Initial Claim Review
 
11
 
6.3
Review of Claim
 
12
 
6.4
Review of Claims on and After a Change in Control
14




i

--------------------------------------------------------------------------------





ARTICLE 7 – MISCELLANEOUS
14
 
7.1
Unsecured General Creditor
 
14
 
7.2
Liability for Benefits
 
14
 
7.3
Obligations to Company and Participating Companies
15
 
7.4
Not a Contract of Employment
 
15
 
7.5
Protective Provisions
 
15
 
7.6
Captions
 
15
 
7.7
Governing Law
 
15
 
7.8
Validity
 
15
 
7.9
Mistaken Information
 
16
 
7.10
Taxes and Expenses
 
16
 
7.11
Notice
 
16
         
ARTICLE 8 – EFFECTIVE DATE, TERMINATION AND AMENDMENT
16
 
8.1
Effective Date
16
 
8.2
Termination of the Plan
 
16
 
8.3
Distribution of Benefits on Plan Termination
17
         
ARTICLE 9 – SUCCESSORS
 
18
         
ARTICLE 10 – CODE SECTION 409A
18
         
APPENDIX A
 
20
         
APPENDIX B
 
21








ii

--------------------------------------------------------------------------------


 
 
FIRSTENERGY CORP.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN






ARTICLE 1—PURPOSE
 


The Supplemental Executive Retirement Plan (the “Plan”) was established on
September 29, 1985 as part of an integrated executive compensation program that
is intended to attract, retain, and motivate certain key executives
(“Executives”) who are in positions to make significant contributions to the
operation and profitability of FirstEnergy Corp. (the “Company”) for the benefit
of stockholders and customers.


The Plan was amended and restated as of January 1, 1996 and again as of January
1, 1999. Each Executive who was eligible to participate in the Plan on December
31, 1998 and who is employed by the Company on January 1, 2005 shall be entitled
to receive (i) the supplemental benefits calculated in accordance with Section
3.6 of this Plan; or (ii) the supplemental benefits calculated in accordance
with Section II of the Ohio Edison System Supplemental Executive Retirement
Plan, amended and restated as of January 1, 1996, whichever is greater.


This Plan is hereby amended and restated effective as of January 1, 2005 in
order to comply with Code Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and to make other changes to the Plan. The terms of this
Plan shall govern all benefits payable with respect to Executives who have not
separated from service with the Company as of January 1, 2005, except as stated
above. The terms of the Plan prior to this 2005 amendment and restatement shall
govern the benefits of Executives who separated from service prior to January 1,
2005.


The Plan provides for the payment of supplemental retirement, death, and
disability benefits to or in respect of key senior Executives who are designated
by the Compensation Committee of the Board of Directors of the Company
(“Compensation Committee”) as eligible.


Except as otherwise provided in Section 5.1, the Chief Executive Officer of the
Company (“Chief Executive Officer”) shall appoint an Administrative Committee
(the “Committee”) to administer this Plan. The Committee shall consist of three
or more individuals.




ARTICLE 2—ELIGIBILITY AND PARTICIPATION
 
2.1           Eligibility
 
Eligibility to participate in the Plan shall be limited to those Executives who
are designated by the Compensation Committee as eligible, except that any
Executive who is participating in the Plan on January 1, 2005 shall continue to
participate, notwithstanding the above.


1

--------------------------------------------------------------------------------






2.2           Participation
 
An Executive’s participation in the Plan shall be effective on January 1 of the
year following the year in which he or she becomes eligible.


2.3           Designation of Participating Companies
 
The Compensation Committee or the Chief Executive Officer may allow other
corporations or other entities affiliated with or subsidiary to the Company to
participate in the Plan without approval or ratification by the Company’s Board
of Directors. Such companies (“Participating Companies”) and their adoption
dates shall be added to Appendix A, which is attached hereto and incorporated
herein by reference.


2.4           Withdrawal From Plan of Participating Employer
 
Any Participating Company may at any time, by resolution of its Board of
Directors (with notice thereof to the Company’s Board of Directors if the
terminating company is not FirstEnergy Corp.), terminate its participation in
the Plan. Participating Companies which cease to be Participating Companies
shall be shown in Appendix A together with their adoption dates and termination
dates.


2.5           Delegation of Authority
 
The Company is hereby fully empowered to act on behalf of itself and the other
Participating Companies as it may deem appropriate in maintaining the Plan.
Furthermore, the adoption by the Company of any amendment to the Plan or the
termination thereof will constitute and represent, without any further action on
the part of any Participating Company, the approval, adoption, ratification or
confirmation by each Participating Company of any such amendment or termination.
In addition, the appointment of or removal by the Company of any Committee
member or other person under the Plan shall constitute and represent, without
any further action on the part of any Participating Company, the appointment or
removal by each Participating Company of such person.




ARTICLE 3—TYPE AND LEVEL OF BENEFITS
 
3.1           Supplemental Benefit After Separation From Service
 
An Executive included in the Plan shall, subject to the terms and conditions set
forth herein, be eligible to receive a supplemental benefit under the Plan after
a Separation from Service due to retirement, death, Disability or involuntary
separation as set forth in this Plan.


2

--------------------------------------------------------------------------------






3.2           Separation from Service.
 
                For the purposes of this Plan, “Separation from Service” shall
mean with respect to any Executive, the separation from service within the
meaning of Section 409A of the Internal Revenue Code, of the Executive with the
Company and all of its Affiliates, for any reason, including without limitation,
quit, discharge, retirement, leave of absence (including military leave, sick
leave, or other bona fide leave of absence such as temporary employment by the
government if the period of such leave exceeds the greater of six months, or the
period for which the Executive’s right to reemployment is provided either by
statute or by contract) or permanent decrease in service to a level that is no
more than twenty percent (20%) of its prior level. For this purpose, whether a
Separation from Service has occurred is determined based on whether it is
reasonably anticipated that no further services will be performed by the
Executive after a certain date or that the level of bona fide services the
Executive will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services if the Executive has been providing
services for less than 36 months).
 
3.3           Affiliate
 
For the purposes of this Plan, “Affiliate” shall mean a member of the affiliated
group of corporations that includes the Company as defined in Section 414(b) and
(c) of the Internal Revenue Code except that in applying Section 1563 of the
Internal Revenue Code, “50 percent” shall be substituted for “80 percent.”


3.4           Month of Service; Year of Service
 
For the purposes of this Plan, a “Month of Service” shall be a whole month of
service with a Participating Company based upon the Executive’s service
anniversary date with the Company. Further, a “Year of Service” shall be equal
to twelve (12) “Months of Service,” with a Participating Company based upon the
Executive’s service anniversary date with the Company.


3.5           Eligible Spouse
 
For the purposes of this Plan, “Eligible Spouse” shall mean the spouse to whom
the Executive is married at the time payment of a supplemental benefit from the
Plan commences and who is so designated, or deemed to have been designated in
accordance with the FirstEnergy Corp. Pension Plan (“Pension Plan”).


3.6           Conditions of Benefits
 
A supplemental benefit under this Plan will be determined in accordance with and
shall be non- forfeitable upon the date the Executive terminates employment
under the conditions described in the following sections:


3

--------------------------------------------------------------------------------






(a)           Retirement Benefits
 
(i)             An Executive retiring from the Company or any Participating
Company on or after age fifty-five (55) who has completed ten (10) Years of
Service will be entitled to receive, commencing at retirement, a monthly
supplemental retirement benefit under the Plan equal to sixty-five percent (65%)
of the Executive’s Highest Average Monthly Base Earnings or fifty-five percent
(55%) of the Executive’s Highest Average Monthly Total Compensation, whichever
is greater, multiplied by the number of Months of Service the Executive has
completed after having completed ten (10) Years of Service, up to a maximum of
sixty (60) months, divided by sixty (60). The benefit shall be paid by the
Company or the Participating Company at which the benefit was earned. This
amount shall be reduced by:
 
(A)           The monthly primary Social Security benefit to which the Executive
may be entitled at such retirement (or the projected age sixty-two (62) benefit
if retirement occurs prior to age sixty-two (62)), irrespective of whether the
Executive actually receives such benefit at the time of retirement, and
 
(B)           The monthly early, normal or deferred retirement income benefit to
which the Executive may be entitled at such retirement, under the Pension Plan,
the monthly supplemental pension benefit under the Deferral Plan and the monthly
benefit, or actuarial equivalent, under the tax-qualified or nonqualified
defined benefit pension plans of previous employers, all calculated by an
actuary selected by the Company, with the following assumptions based on the
Executive’s marital status at the time of such retirement:
 
a)           in the form of a fifty percent (50%) joint and survivor annuity if
the Executive is married, and
 
b)           in the form of a single-life annuity if the Executive is not
married.
 
(C)           This benefit amount shall be reduced by one-fourth (1/4) of one
percent (1%) for each month the commencement of benefits under this Plan
precedes the month the Executive attains age sixty-five (65).
 
(ii)           Grandfathered Participants. Each employee who is a Participant in
this Plan on January 1, 1999, shall be entitled to Retirement Benefits as
follows:
 
Each such Participant retiring from the Company or any Participating Company on
or after age fifty-five (55) will be entitled to receive, commencing on the
first day of the month following retirement, a monthly supplemental retirement
benefit under the Plan equal to sixty-five percent (65%) of the Executive’s
Highest Average Monthly Base Earnings or fifty-five percent (55%) of the
Executive’s Highest Average Monthly Total Compensation, whichever is greater,
multiplied by the number of Months of Service the Executive has with the Company
up to a maximum of sixty (60) months, divided by sixty (60). This amount will be
reduced by one-fourth (1/4) of one percent (1%) for each month the commencement
of benefits under this Plan precedes the month the Executive attains age
sixty-five (65). This amount will be reduced by those items specified in Section
3.6(a)(i)(A) and (B) above.
 
 
4

--------------------------------------------------------------------------------


 
 
(iii)           After commencement of supplemental retirement benefits to the
Executive, such payments shall continue in monthly installments thereafter
ending with a payment for the month in which such Executive’s death occurs. At
death, benefits under Section 3.6(c)(ii) may be paid to the Executive’s
surviving Eligible Spouse.
 
(b)           Disability Benefits
 
(i)             An Executive who becomes Disabled while employed by the Company
will be entitled to receive, commencing on the first day of the month following
the Executive’s Separation from Service by reason of Disability, a monthly
supplemental Disability benefit under the Plan equal to sixty-five percent (65%)
of the Executive’s Highest Base Earnings or fifty-five (55%) of the Executive’s
Highest Total Compensation, whichever is greater, less:
 
(A)           The monthly Social Security disability benefit to which the
Executive may become entitled due to such Disability.
 
(B)           The monthly disability pension payment under the Pension Plan, the
monthly benefit provided by the Long-Term Disability Plan of the Company and the
monthly disability or pension benefits, or actuarial equivalent, from plans of
previous employers to which the Executive may be entitled at termination of
employment.
 
“Disabled” and “Disability” mean (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.


(ii)           After commencement of supplemental Disability benefits to the
Executive, such payments shall continue in monthly installments thereafter
ending with a payment in the month in which the Executive attains age sixty-five
(65) or retires from the Company, dies, or is no longer Disabled, whichever
first occurs. Upon retirement, benefits under Section 3.4(a) may be paid. At
death, benefits under Section 3.6(c) may be paid to the Executive’s surviving
Eligible Spouse.
 
 
5

--------------------------------------------------------------------------------


 
 
 
(c)           Death Benefits
 
(i)            If an Executive, including an Executive receiving a supplemental
Disability benefit under the Plan, dies prior to retiring from the Company, the
Executive’s surviving Eligible Spouse shall be entitled to receive, commencing
on the first day of the month following the Executive’s death, a monthly
supplemental surviving spouse benefit under the Plan equal to fifty percent
(50%) of the monthly supplemental retirement benefit, calculated in accordance
with Section 3.6(a), which the Executive would have received had he or she
retired in the month of death, except that if the Executive dies prior to
attaining age fifty-five (55), such monthly supplemental retirement benefit will
be calculated as if the Executive had attained age fifty-five (55) and retired
on the date of his or her death. In addition, if at the time of his or her death
the deceased Executive had completed less than ten (10) Years of Service with a
Participating Company, the death benefit, if any, shall be calculated as if the
Executive had been credited with five (5) Years of Service at the time of
his/her employment with the Company.
 
The surviving spouse benefit payment shall be paid in monthly installments
thereafter ending with a payment for the month in which such surviving Eligible
Spouse’s death occurs.


(ii)           If an Executive dies after retiring from the Company, the
Executive’s surviving Eligible Spouse shall be entitled to receive a monthly
supplemental surviving spouse benefit under the Plan equal to fifty percent
(50%) of the supplemental retirement benefit which the deceased Executive was
receiving on the day before his or her death.
 
This monthly supplemental surviving spouse benefit payment shall commence on the
first day of the month following the Executive’s death and shall be paid in
monthly installments thereafter ending with a payment for the month in which
such surviving Eligible Spouse’s death occurs.


(d)           Involuntary Separation Benefits
 
An Executive under age fifty-five (55) with ten (10) or more Years of Service at
the time of an involuntary Separation from Service, due to the closing of a
facility, corporate restructuring, reduction in the work force, or job
elimination, will be entitled to receive, beginning on the first day of the
month following the attainment of age fifty-five (55), a supplemental retirement
benefit under the Plan calculated in accordance with Section 3.6(a). If the
Executive dies prior to or after commencement of his or her supplemental
retirement benefit, the Executive’s surviving Eligible Spouse shall be entitled
to receive a monthly supplemental surviving spouse benefit under the Plan
calculated in accordance with Section 3.6(c). Such supplemental benefits will be
calculated using the number of Months of Service the Executive had with the
Company at his or her Separation from Service. However, the Executive will not
be eligible for a supplemental retirement benefit beginning at age fifty-five
(55) if the separation is due to any other reason including but not limited to:
voluntary resignation; discharge for misconduct or poor job performance; failure
to return from a leave of absence; or as a result of a merger or acquisition of
the Company or any of its assets and the Executive’s employment with the
acquiring or merging company is continued and the Executive does not suffer
unemployment.
 
 


6

--------------------------------------------------------------------------------






(e)           Minimum Benefit
 
Notwithstanding the above provisions in Section 3.6, the Chief Executive Officer
in consultation with the Compensation Committee or the Compensation Committee,
in their sole discretion, may authorize a minimum supplemental benefit payable
to the Executive upon retirement or Disability, or to the Executive’s spouse
upon death.


(f)           For the purposes of this Plan, the following terms shall be
defined as:
 
(i)            Highest Average Monthly Base Earnings is the average of the
highest twelve (12) consecutive full months of base salary earnings paid to the
Executive in the one hundred twenty (120) consecutive full months prior to
Separation from Service, including any salary deferred in the FirstEnergy Corp.
Executive Deferred Compensation Plan (“Deferral Plan”) or the FirstEnergy Corp.
Savings Plan (“Savings Plan”), but excluding any incentive payments.
 
(ii)           Highest Average Monthly Total Compensation is the average of the
highest thirty-six (36) consecutive full months of base salary earnings paid to
the Executive in the one hundred twenty (120) consecutive full months prior to
Separation from Service, including any salary deferred under the Deferral Plan
and Savings Plan. Highest Total Compensation shall also include any Annual
Incentive Award from the Executive Incentive Compensation Plan either paid to
the Executive or deferred under the Deferral Plan after January 1, 1996.
 
3.7           Forfeiture of Benefits
 
If it is determined, in the sole discretion of the Compensation Committee or its
delegate, that the Executive has engaged in any of the following enumerated
actions within twenty-four (24) months after Separation from Service with the
Company, and unless such engagement has been approved by the Compensation
Committee or its delegate in writing, all future benefit payments under this
Plan shall be immediately forfeited. Notwithstanding any other provision of this
paragraph, the forfeiture of benefits will only apply to those supplemental
retirement benefits accrued on or after January 1, 1999 and shall not apply to
supplemental benefits accrued before January 1, 1999.


(a)           Participate or engage, directly or indirectly, in the business of
selling, servicing, and/or manufacturing products, supplies or services of the
kind, nature or description of those sold by the Company or any Affiliate except
pursuant to his/her employment with Company or an Affiliate;
 
(b)           Directly participate or engage, on the behalf of other parties, in
the purchase of products, supplies or services of the kind, nature or
description of those sold by the Company or any Affiliate except pursuant to
his/her employment with the Company or an Affiliate.
 
 
 
7

--------------------------------------------------------------------------------


 
 
(c)           Solicit, divert, take away or attempt to take away any of the
Company’s or any Affiliate’s Customers or the business or patronage of any such
Customers of the Company or an Affiliate;
 
(d)           Solicit, entice, lure, employ or endeavor to employ any of the
Company’s or any Affiliate’s employees;
 
(e)           Divulge to others or use for his/her own benefit any confidential
information obtained during the course of his /her employment with Company or
any Affiliate relative to sales, services, processes, methods, machines,
manufacturers, compositions, ideas, improvements, patents, trademarks, or
inventions belonging to or relating to the affairs of Company or any Affiliate;
 
(f)            Divulge to others or use to his/her own benefit any trade secrets
belonging to the Company or any Affiliate obtained during the course of his/her
employment or that he/she became aware of as a consequence of his/her
employment.
 
The term “Customer” shall mean any person, firm, association, corporation or
other entity to which the Executive or the Company has sold the Company’s or an
Affiliate’s products or services within the twenty-four (24) month period
immediately preceding the Executive’s Separation from Service, to which the
Executive, the Company or an Affiliate is in the process of selling its products
or services, or to which the Executive, the Company or any Affiliate has
submitted a bid, or is in the process of submitting a bid to sell the Company’s
or an Affiliate’s products or services.


Should it be necessary for the Company or an Affiliate to initiate legal action
to recover any amounts due, the Company or the Affiliate shall be entitled to
recover from the Executive, in addition to such amounts due, all costs,
including reasonable attorneys fees, incurred as a result of such legal action.


3.8           Change in Control
 
In the event of a Change in Control, as defined in Appendix B, the Forfeiture of
Benefit provisions in Section 3.7 will not apply to an Executive who has a
Separation from Service within twenty-four (24) months after a Change in
Control.


3.9           Commencement of Payments
 
Notwithstanding anything herein to the contrary, benefits payable to an
Executive shall commence as soon as administratively feasible, but not more than
ninety (90) days following the date of retirement, termination, death or
Disability, except that an Executive who is a “specified employee” as defined in
Code Section 409A(a)(2)(B)(i) on his date of Separate from Service (except due
to death) shall not receive a distribution before the date which is six (6)
months after the date of Separation from Service. In the event a distribution
must be deferred, the first installment payment shall include an amount equal to
the sum of the monthly payments which would have been paid to the Participant
but for the payment deferral mandated pursuant to Code Section 409A(a)(2)(B)(i).


8

--------------------------------------------------------------------------------






ARTICLE 4—UNFUNDED PLAN
 


4.1           Unfunded Plan
 
The Plan shall be unfunded. The Plan is intended to benefit key senior
Executives who are considered to be a select group of management or highly
compensated employees within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.


4.2           Nontransferability
 
Neither an Executive nor any other person shall have any right to transfer,
pledge, or otherwise encumber, in advance of actual receipt, any amounts payable
hereunder. No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by an Executive or any other person, nor
be transferable by operation of law in the event of an Executive’s or any other
person’s bankruptcy or insolvency.




ARTICLE 5—ADMINISTRATION
 
5.1           Committee; Duties
 
This Plan shall be administered by and under the direction of the Committee.
Members of the Committee may be participants in this Plan. However, no member of
the Committee may participate in a review of his or her own claim under Article
6. The Committee shall administer the Plan and shall have the power and the duty
to take all action and to make all decisions necessary or proper to carry out
the Plan. The determination of the Committee as to any question involving the
general administration and interpretation of the Plan shall be final,
conclusive, and binding except as otherwise provided in Article 6. A majority
vote of the Committee members shall control any decision. Any discretionary
actions to be taken under the Plan by the Committee with respect to the
Executives’ benefits shall be uniform in nature and applicable to all persons
similarly situated. Without limiting the generality of the foregoing, the
Committee shall have the following discretionary authority, powers and duties:


(a)           To require any person to furnish such information as it may
request for the purpose of the proper administration of the Plan as a condition
to receiving any benefit under the Plan;
 
(b)           To make and enforce such rules and regulations and prescribe the
use of such forms as it deems necessary for the efficient administration of the
Plan;
 
(c)           To interpret the Plan and to resolve ambiguities, inconsistencies
and omissions;
 


9

--------------------------------------------------------------------------------






 
(d)           To decide all questions concerning the Plan and any questions
concerning the eligibility of any Employee to participate in the Plan; and
 
(e)           To determine the amount of benefits which will be payable to any
person in accordance with the provisions of the Plan.
 
                Upon and after the occurrence of a Change in Control, the
“Committee” shall be at least three (3) independent third parties selected by
the individual who, immediately prior to such event, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”); provided, however, the Committee, as constituted
immediately prior to a Change in Control, shall continue to act as the Committee
for this Plan until the date on which the independent third parties selected by
the Ex-CEO accept the responsibilities as members of the Committee for this
Plan. Upon and after a Change in Control, the Committee shall have all
discretionary authorities and powers granted to the Committee under this Plan
including the discretionary authority to determine all questions arising in
connection with the administration of the Plan and the interpretation of the
Plan except benefit entitlement determinations upon appeal. Upon and after the
occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Committee; (2) indemnify the Committee
against any costs, expenses and liabilities including, without limitation,
attorney’s fees and expenses arising in connection with the performance of the
Committee hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the Committee or its employees or agents;
and (3) supply full and timely information to the Committee on all matters
relating to the Plan, the Participants and their Beneficiaries, the Account
balances of the Participants, the date and circumstances of the Retirement,
Disability, death or Separation from Service of the Participants, and such other
pertinent information as the Committee may reasonably require. Upon and after a
Change in Control, a member of the Committee may only be removed (and a
replacement may only be appointed) by the Ex-CEO.


5.2           Agents
 
In the administration of this Plan, the Committee may, from time to time, employ
agents and delegate to them such administrative duties as it sees fit, and may
from time to time consult with counsel, who may be counsel to the Company.


5.3           Indemnity of Committees
 
The Company and the Participating Companies, jointly and severally, shall
indemnify and hold harmless members of the Committee and the Compensation
Committee against any and all claims, loss, damage, expense of liability arising
from any action or failure to act with respect to this Plan, except in the case
of intentional misconduct.




10

--------------------------------------------------------------------------------






ARTICLE 6—CLAIMS PROCEDURE
 
6.1           Claim
 
Any person claiming a benefit (“Claimant”) under the Plan shall present the
request in writing to the Committee.


6.2           Initial Claim Review
 
                In the case of a claims regarding Disability, the Committee will
make a benefit determination within forty-five (45) days of its receipt of an
application for benefits.  This period may be extended up to an additional
thirty (30) days, if the Committee provides the Claimant with a written notice
of the extension within the initial forty-five (45)-day period.  The extension
notice will explain the reason for the extension and the date by which the
Committee expects a decision will be made.  The Committee may obtain a second
thirty (30)-day extension by providing you written notice of such second
extension within the thirty (30)-day extension.  The second extension notice
must include an explanation of the special circumstances necessitating the
second extension and the date by which the Committee’s decision will be
made.  If the extension is necessary because additional information is needed to
decide the claim, the extension notice will describe the required
information.  The Claimant will have forty-five (45) days after receiving the
extension notice to provide the required information.


In the case of all other claims, the Committee will make a benefit determination
within ninety (90) days of its receipt of an application for benefits.  This
period may be extended up to an additional ninety (90) days, if the Committee
provides the Claimant with a written notice of the extension within the initial
ninety (90)-day period.  The extension notice will explain the reason for the
extension and the date by which the Committee expects a decision will be made.


The Committee will notify the Claimant in writing, delivered in person or mailed
by first-class mail to the Claimant’s last known address, if any part of a claim
for benefits under the Plan has been denied.  The notice of a denial of any
claim will include:


(a)           the specific reason for the denial;
 
(b)           reference to specific provisions of the Plan upon which the denial
is based;
 
(c)           a description of any internal rule, guidelines, protocol or
similar criterion relied on in making the denial (or a statement that such
internal criterion will be provided free of charge upon request);
 


11

--------------------------------------------------------------------------------






 
(d)           a description of any additional material or information deemed
necessary by the Committee for the Claimant to perfect the claim, and an
explanation of why such material or information is necessary; and
 
(e)           an explanation of the claims review procedure under the Plan.
 
If the notice described above is not furnished and if the claim has not been
granted within the time specified above for payment of the claim, the claim will
be deemed denied and will be subject to review as set forth in Section 9.3.


6.3           Review of Claim
 
If a claim for benefits is denied, in whole or in part, the Claimant may request
to have the claim reviewed.  The Claimant will have one hundred eighty (180)
days in which to request a review of a claim regarding Disability, and will have
sixty (60) days in which to request a review of all other claims.  The request
must be in writing and delivered to the Compensation Committee.  If no such
review is requested, the initial decision of the Compensation Committee will be
considered final and binding.


The request for review must specify the reason the Claimant believes the denial
should be reversed.  He or she may submit additional written comments,
documents, records, and other information relating to and in support of the
claim; all information submitted will be reviewed whether or not it was
available for the initial review.  The Claimant may request reasonable access to
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits.  A member of the Compensation Committee may not
review his or her own claim.  In addition, if the Claimant requests a review, a
full and fair review of the decision will be made by a different person who is
not a subordinate of the original decision maker.  The review will not defer to
the initial adverse determination.  If the denial was based in whole or in part
on a medical judgment, the Compensation Committee will consult with an
appropriate health care professional who was not consulted in the initial
determination of his or her claim and who is not the subordinate of someone
consulted in the initial determination.  Names of the health care professionals
will be available on request.


12

--------------------------------------------------------------------------------






Upon receipt of a request for review, the Compensation Committee may schedule a
hearing within thirty (30) days of its receipt of such request, subject to
availability of the Claimant and the availability of the Compensation Committee,
at a time and place convenient for all parties at which time the Claimant may
appear before the person or committee designated by the Compensation Committee
to hear appeals for a full and fair review of the Administrative Committee’s
initial decision.  The Claimant may indicate in writing at the time the
Compensation Committee attempts to schedule the hearing, that he or she wishes
to waive the right to a hearing.  If the Claimant does not waive his or her
right to a hearing, he or she must notify the Compensation Committee in writing,
at least fifteen (15) days in advance of the date established for such hearing,
of his or her intention to appear at the appointed time and place.  The Claimant
must also specify any persons who will accompany him or her to the hearing, or
such other persons will not be admitted to the hearing.  If written notice is
not timely provided, the hearing will be automatically canceled.  The Claimant
or the Claimant’s duly authorized representative may review all pertinent
documents relating to the claim in preparation for the hearing and may submit
issues, documents, affidavits, arguments, and comments in writing prior to or
during the hearing.


The Compensation Committee will notify the Claimant of its decision following
the reviews.  In the case of a claim regarding Disability, the Compensation
Committee will render its final decision within forty-five (45) days of receipt
of an appeal or such shorter period as may be required by law.  If the
Compensation Committee determines that an extension of the time for processing
the claim is needed, it will notify the Claimant of the reasons for the
extension and the date by which the Compensation Committee expects a decision
will by made.  The extended date may not exceed ninety (90) days after the date
of the filing of the appeal.


In the case of all other claims, the Compensation Committee will render its
final decision within sixty (60) days of receipt of an appeal.  If the
Compensation Committee determines that an extension of the time for processing
the claim is needed, it will notify you of the reasons for the extension and the
date by which the Compensation Committee expects a decision will be made.  The
extended date may not exceed one hundred twenty (120) days after the date of the
filing of the appeal.


If after the review the claim continues to be denied, the Claimant will be
provided a notice of the denial of the appeal which will contain the following
information:


(a)           The specific reasons for the denial of the appeal;
 
(b)           A reference to the specific provisions of the Plan on which the
denial was based;
 
(c)           A statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claim for benefits;
 
(d)           A statement disclosing any internal rule, guidelines, protocol or
similar criterion relied on in making the denial (or a statement that such
information would be provided free of charge upon request); and
 
 
 
13

--------------------------------------------------------------------------------


 
 
(e)           A statement describing the Claimant’s right to bring a civil suit
under Federal law and a statement concerning other voluntary alternative dispute
resolutions options.
 
6.4           Review of Claims on and after a Change in Control
 
Upon and after the occurrence of a Change in Control, the Compensation
Committee, as constituted immediately prior to a Change in Control, shall be the
Appeals Committee.  In the event any member of the Appeals Committee resigns or
is unable to perform the duties of a member of the Appeals Committee, successors
to such members shall be selected by the Ex-CEO.  Upon and after a Change in
Control, the Appeals Committee shall have all discretionary authorities and
powers granted the Compensation Committee under this Plan to review denied
claims as provided in Section 6.3.  A member of the Appeals Committee may not
review his or her own claim and may not review a claim if he or she is a
subordinate of the original decision maker.  Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the Appeals Committee; (2) indemnify the Appeals Committee
against any costs, expenses and liabilities including, without limitation,
attorney’s fees and expenses arising in connection with the performance of the
Appeals Committee hereunder, except with respect to matters resulting from the
gross negligence or willful misconduct of the Appeals Committee or its employees
or agents; and (3) supply full and timely information to the Appeals Committee
on all matters relating to the Plan, the Participants and their Beneficiaries,
the Account Balances of the Participants, the date and circumstances of the
Retirement, Disability, death or Separation from Service of the Participants,
and such other pertinent information as the Appeals Committee may reasonably
require.  Upon and after a Change in Control, a member of the Appeals Committee
may only be removed (and a replacement may only be appointed) by the Ex-CEO.




ARTICLE 7—MISCELLANEOUS
 
7.1           Unsecured General Creditor
 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
Company or any Participating Company. Any and all assets of the Company and the
Participating Companies shall be, and remain, their general, unpledged,
unrestricted assets. The obligation of the Company and the Participating
Companies under the Plan shall be merely that of an unfunded and unsecured
promise of Company and the Participating Companies to pay money in the future.


7.2           Liability for Benefits
 
Except as otherwise agreed in writing, liability for the payment of a
Participant’s benefit under this Plan shall be borne solely by the participating
Employer that employs the Participant and reports the Participant as being on
its payroll during the accrual or increase in the benefit.  No liability for the
payment of any benefit shall be incurred by reason of Plan sponsorship or
participation except for benefits of a Participating Company’s own
employees.  Nothing in this Section shall be interpreted as prohibiting any
Participating Company from expressly agreeing in writing to the assumption of
liability or guarantee of payment of any benefit under this Plan.


14

--------------------------------------------------------------------------------






7.3           Obligations to Company and Participating Companies
 
If an Executive or the Executive’s surviving Eligible Spouse becomes entitled to
a benefit under the Plan and the Executive has outstanding any debt, obligation,
or other liability representing an amount owing to the Company or a
Participating Company, then the Company or Participating Company may offset such
amount owing to it or an affiliate against the amount of benefits otherwise
distributable. The determination of the amount and duration of the offset shall
be made by the Committee.


7.4           Not a Contract of Employment
 
The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment between the Company or any Participating Company and the
Executive, and the Executive (or his or her surviving Eligible Spouse) shall
have no rights against the Company or any Participating Company except as may be
otherwise provided specifically herein. Moreover, nothing in the Plan shall be
deemed to give an Executive the right to be retained in the service of the
Company or any Participating Company, or to interfere with the right of the
Company or any Participating Company to discipline or discharge him or her at
any time.


7.5           Protective Provisions
 
An Executive shall cooperate with the Company and each Participating Company by
furnishing any and all information requested by the Company or a Participating
Company in order to evaluate a claim or to facilitate the payment of benefits
hereunder, and by taking such physical examinations as the Company or
Participating Company may deem necessary and taking such other action as may be
requested by the Company or a Participating Company.


7.6           Captions
 
The captions of the articles, sections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.


7.7           Governing Law
 
The provisions of the Plan shall be construed, administered, and enforced
according to and governed by the laws (other than conflict of law provisions) of
the state of Ohio, except to the extent such laws are superseded by the Employee
Retirement Income Security Act of 1974, as amended.


7.8           Validity
 
In case any provision of the Plan shall be illegal or invalid for any reason,
such illegality or in validity shall not affect the remaining parts hereof, but
the Plan shall be construed and enforced as if such illegal and invalid
provision had never been included herein.


15

--------------------------------------------------------------------------------






7.9           Mistaken Information
 
If any information upon which an Executive’s benefit under the Plan is misstated
or otherwise mistaken, such benefit shall not be invalidated (unless upon the
basis of the correct information the Executive would not be entitled to a
benefit), but the amount of the benefit shall be adjusted to the proper amount
and any overpayments shall be charged against future payments.


7.10        Taxes and Expenses
 
Any taxes imposed on Plan benefits shall be the sole responsibility of the
Executive or surviving Eligible Spouse. The Company shall deduct from Plan
benefits any amounts required by applied law to be withheld. All Plan
administration expenses incurred by the Company or Committee shall be borne by
the Company.


7.11        Notice
 
Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail to any member of the Committee, or to the Statutory
Agent of the Company. Notice to the Committee may be given to any member of the
Committee and if mailed shall be addressed to the principal executive offices of
the Company. Notice mailed to the Executive shall be sent to the last address on
file with the Company. Notices shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.




ARTICLE 8—EFFECTIVE DATE, TERMINATION, AND AMENDMENT
 
8.1           Effective Date
 
The effective date of the Plan shall be September 29, 1985.
 
8.2           Termination of the Plan
 
The Plan may be terminated at any time and amended from time to time by action
of the Board or the Compensation Committee or by a writing executed on behalf of
the Board or the Compensation Committee by the Company’s duly authorized
officers, provided that neither termination nor any amendment of the Plan may,
without the written approval of a participating Executive or surviving Eligible
Spouse, reduce or terminate any accrued benefit and provided such amendment or
termination is consistent with Internal Revenue Code Section 409A.


16

--------------------------------------------------------------------------------






8.3           Distribution of Benefits on Plan Termination
 
                In the event the Corporation elects to terminate and liquidate
the Plan solely with respect to benefits that accrued and/or vested after
December 31, 2004, including deemed earnings, gains and losses credited thereon
after that date, no right to the payment of benefits shall arise as a result of
a Plan Termination;


(a)           The Company may, in its discretion, provide by amendment to the
Plan a right to the payment of all such benefits as a result of the liquidation
and termination of the Plan where:
 
(i)            The termination and liquidation does not occur proximate to a
downturn in the financial health of the Company and the Participating Companies;
 
(ii)           The Plan and all arrangements required to be aggregated with the
Plan under Code Section 409A are terminated and liquidated;
 
(iii)           No payments, other than those that would be payable under the
terms of the Plan and the aggregated arrangements if the termination and
liquidation had not occurred, are made within twelve (12) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan;
 
(iv)           All payments are made within twenty-four (24) months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan; and
 
(v)           The Company and the Affiliates do not adopt a new arrangement that
would be aggregated with any terminated arrangement under Code Section 409A, at
any time within three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan.
 
(b)           Similarly, the Company may, in its discretion, provide by
amendment to liquidate and terminate the Plan where the termination and
liquidation occurs within twelve (12) months of a corporate dissolution taxed
under Code Section 331, or with the approval of a bankruptcy court pursuant to
11 United States Code Section 503(b)(1)(A), provided that all amounts deferred
under the Plan are included in the Participants’ gross incomes in the latest of
the following years (or, if earlier, the taxable year in which the amount is
actually or constructively received):
 
(i)            The calendar year in which the termination occurs;
 
(ii)           The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or
 
(iii)           The first calendar year in which the payment is administratively
practicable.
 


17

--------------------------------------------------------------------------------






ARTICLE 9—SUCCESSORS
 
The provisions of this Plan shall bind and inure to the benefit of the Company
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.




ARTICLE 10—CODE SECTION 409A
 
Notwithstanding anything to the contrary in the provisions of this Plan
regarding the benefits payable hereunder and the time and form thereof, this
Plan is intended to meet any applicable requirements of Code Section 409A and
this Plan shall be construed and administered in accordance with Section 409A of
the Code, Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. In the event that the
Company determines that any provision of this Plan or the operation thereof may
violate Section 409A of the Code and related Department of Treasury guidance,
the Company may in its sole discretion adopt such amendments to this Plan and
appropriate policies and procedures, including amendments and policies with
retroactive effect, or take such other actions, as the Company determines
necessary or appropriate to comply with the requirements of Section 409A of the
Code.




18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and pursuant to approval of the Compensation Committee of
the Board, on ______________, the Company has caused this instrument to be
executed by its duly authorized officers effective as of January 1, 2005.







 
FIRSTENERGY CORP.
       
By:
   
Its
   
Dated:
         
Witness:
   
Its
   
Dated:
     







19

--------------------------------------------------------------------------------




APPENDIX A




1
Participating Company
2
Adoption Date
3
Termination Date
 
American Transmissions Systems, Inc.
 
January 1, 2003
 
 
Cleveland Electric Illuminating Company
 
July 1, 1998
 
 
FirstEnergy Corp.
 
January 1, 1998
 
 
FirstEnergy Facilities Services Group, Inc.
 
January 1, 2003
 
 
FirstEnergy Generation Corp.
 
January 1, 2003
 
 
FirstEnergy Nuclear Operating Company
 
January 1, 1999
 
 
FirstEnergy Service Company
 
January 1, 1999
 
 
FirstEnergy Solutions Corp.
 
January 1, 2003
 
 
Jersey Central Power and Light
 
January 1, 2003
 
 
Metropolitan Edison
 
January 1, 2003
 
 
Ohio Edison Company
 
January 1, 1983
 
 
Pennsylvania Electric
 
January 1, 2003
 
 
Pennsylvania Power Company
 
January 1, 1983
 
 
Toledo Edison Company
 
July 1, 1998
 





20

--------------------------------------------------------------------------------




APPENDIX B
 
Change in Control




Effective as of the date approved by shareholders and for purposes of the Plan,
a “Change in Control” means:


1.             An acquisition by any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
(twenty-five percent (25%) if such Person proposes any individual for election
to the Board of Directors or any member of the Board is the representative of
such Person) or more of either (i) the then outstanding shares of common stock
of the Company (“Outstanding Company Common Stock”), or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting
Securities”); provided, however, that the following acquisitions will not
constitute a Change in Control:


(a)           Any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege);


(b)           Any acquisition by the Company;


(c)           Any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or


(d)           Any acquisition by any corporation pursuant to a reorganization,
merger, or consolidation if, following such reorganization, merger, or
consolidation, the conditions described in clauses 3(b), 3(c) and 3(d) of this
Appendix B are satisfied.


2.             Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or


3.             Consummation of a reorganization, merger, or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company, in each case, unless, following such reorganization, merger, or
consolidation or sale or other disposition of assets:


21

--------------------------------------------------------------------------------






(a)           More than seventy-five percent (75%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, consolidation, or acquiring such assets and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger, consolidation, or sale or other disposition of
assets in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger, consolidation, or sale or other
disposition of assets, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;


(b)           No Person (excluding the Company, any employee benefit plan (or
related trust) of the Company or such corporation resulting from such
reorganization, merger, consolidation, or sale or other disposition of assets,
and any Person beneficially owning, immediately prior to such reorganization,
merger, consolidation, or sale or other disposition of assets, directly or
indirectly, twenty-five percent (25%) or more of the Outstanding Company Common
Stock or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation or acquiring such assets or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and


(c)           At least a majority of the members of the Board of Directors of
the corporation resulting from such reorganization, merger, or consolidation or
acquiring such assets were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger,
consolidation or sale or other disposition of assets; or


(d)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant or has agreed to become an equity
participant in the purchasing company or group (excluding passive ownership of
less than five percent (5%) of the voting securities of the purchasing company
or ownership of equity participation in the purchasing company or group which is
otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing members of the Board of
Directors).






22

--------------------------------------------------------------------------------




 